Citation Nr: 0821471	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-22 739	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for bilateral pes 
planus, evaluated as 10 percent disabling from February 24, 
2003. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active service from October 1961 to February 
1962.  He had a period of active duty for training from 
November 1957 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which awarded service connection 
for bilateral pes planus and assigned a zero percent rating, 
effective from February 24, 2003.  A 10 percent rating was 
later assigned by an October 2006 rating decision entered by 
the Louisville, Kentucky RO; the award was made effective 
from February 24, 2003. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case, the 
veteran has not suggested that the recently assigned 10 
percent evaluation would satisfy his appeal for a higher 
evaluation for his bilateral pes planus.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for bilateral pes planus remains open and is properly 
before the Board.

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized that issue 
as set forth on the title page.

A request for a hearing before the Board was withdrawn by the 
veteran in August 2006.

FINDING OF FACT

The veteran's service-connected bilateral pes planus causes 
pain on use and calluses, but is no more than moderately 
disabling.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, before the AOJ's initial adjudication of the claim, and 
again in June 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

The veteran's SMRs show that he was treated for pes planus 
with shoe inserts while on active duty.  His post-service 
treatment records show that he has been followed for 
bilateral pes planus.  A September 2000 VA examination showed 
that the veteran was treated for calluses on his feet and 
left foot pain.  A February 2006 VA examination showed that 
the veteran had a normal gait and he reported that he walked 
occasionally during the day for very short distances with or 
without assistance.

A July 2006 VA examination report shows that the veteran has 
obvious pes planus bilaterally.  The veteran reported 
occasional pain and swelling in the feet.  He reported that 
while there were occasional symptoms at rest, the worst 
symptoms occurred with prolonged standing or prolonged 
walking.  The veteran indicated that he treated his foot pain 
with topical analgesic cream.  The veteran reported that 
alleviating factors for his foot pain were rest and the use 
of topical creams.  No additional limitation of motion or 
functional impairment during flare-ups was reported.  The 
veteran does not use crutches, braces, a cane, corrective 
shoes, or shoe inserts.  No effect on the veteran's daily 
activities by his bilateral foot disability was reported.  

On examination, there was tenderness to palpation on the 
plantar surface of both feet.  There was no instability, 
weakness of the feet, edema, or painful motion.  The veteran 
suffered pain when rising on his toes, but no pain in the 
feet when rising on his heels.  There was generalized callus 
formation on both heels.  There were hammer toes of the 
second and third toes bilaterally.  The veteran had normal 
alignment of the Achilles tendon with weightbearing and non-
weightbearing.  The extent of the veteran's bilateral pes 
planus was opined by the examiner to be moderate.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board determines 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's bilateral 
pes planus claim as a claim for a higher evaluation of the 
original award, effective from February 24, 2003, the date of 
award of service connection.  

Pes planus is evaluated utilizing the rating criteria found 
at Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 
percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo-Achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  When there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 30 percent rating is assigned 
for bilateral disability and a 20 percent rating is assigned 
for unilateral disability.  A 50 percent rating is for 
application when there is a pronounced bilateral disability 
as evidenced by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A pronounced 
unilateral disability warrants a 30 percent rating.

Here, the evidence of record shows that the veteran's 
disability picture more nearly approximates the currently 
awarded 10 percent, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  The Board acknowledges the 
veteran's contention in his September 2004 notice of 
disagreement that he does not walk much or stand long because 
of his bilateral pes planus and that at a February 2006 
examination he reported that he walks occasionally during the 
day but for very short distances with or without assistance.  
The Board notes, however, that at his February 2006 
examination, the veteran did not attribute his walking short 
distances to his bilateral pes planus.  Most recently, in his 
July 2006 examination, it was reported that his daily 
activities have essentially not been affected by his 
bilateral foot disability and that he tries to stay as active 
as possible.  The VA examiner reviewed the veteran's heath 
records, examined him, and took into account the effects of 
pain on use, functional loss, and incoordination.  Although 
the veteran has had calluses and at times has reported 
swelling, there is no indication of marked deformity such as 
pronation or abduction.  Additionally, while he experiences 
pain with use, there has been no objective evidence that the 
pain is accentuated with manipulation and use.  His weight-
bearing line is normal and a VA examiner has characterized 
his disability as "moderate," not as "severe."  
Consequently, although the veteran has had calluses and 
complained of swelling at times, his overall disability 
picture more closely approximates the criteria for the 10 
percent rating currently in effect.  38 C.F.R. § 4.7.  A 
higher rating is not warranted at any time since the initial 
effective date of February 24, 2003.  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to an initial rating higher than 10 percent for 
the veteran's bilateral pes planus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


